Citation Nr: 1809676	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an increased evaluation for a low back disability, currently at 20%. 

2. Entitlement to an increased evaluation for left lower extremity radiculopathy ("LLE radiculopathy"), currently at 10%. 

3. Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently at 70%.

4. Entitlement to service-connection for right lower extremity radiculopathy ("RLE radiculopathy"). 


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney

ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel
INTRODUCTION

The Veteran served honorably in the United States Navy from September 2000 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 (low back & LLE radiculopathy), June 2016 (PTSD), and November 2016 (RLE radiculopathy) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2018, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket.  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.900(c) (2017).  The Board finds good cause has been shown to grant the request.  The Veteran also noted intent to withdraw his hearing request and his increased rating claim for PTSD if the Board granted 40% ratings for the service-connected low back and LLE radiculopathy disabilities, and remanded the service-connection claim for RLE radiculopathy for issuance of an SOC.  Given the Board's favorable decision with respect to those claims, the hearing request and PTSD claim are considered withdrawn.  38 U.S.C. §§ 7105(b)(2), 7015(d)(5), 7107 (2012); 38 C.F.R. §§ 20.204, 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service-connection for RLE radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the period on appeal, the Veteran's low back disability has manifested forward flexion of 25 degrees or less. 

2. During the period on appeal, the Veteran's LLE radiculopathy has manifested symptoms of moderately severe incomplete paralysis.  

3. In January 2018, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his increased rating claim for PTSD if the Board granted his low back and LLE radiculopathy increased rating claims. 


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for a low back disability have been met.  38 U.S.C. §§ 1110, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2017).

2. The criteria for a 40 percent rating for LLE radiculopathy have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

3. The criteria for withdrawal of the increased rating claim for PTSD by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

A. Low Back Disability

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   The Veteran's low back disability is currently rated at 20 percent under DC 5243, pertaining to intervertebral disc syndrome (IVDS).  In instances where IVDS is noted, Section 4.71a requires that the VA apply either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in a higher rating.  In this instance, the Board will apply the General Formula because it results in a higher rating for the Veteran. 

Under DC 5235-5242, a 40 percent rating is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine is 30 degrees or less.  Id.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1. 

In this case, the Veteran was afforded three VA examinations in February 2013, March 2013 and June 2016 to assess the severity of his low back disability.  The Veteran did not report for the first two examinations.  The June 2016 examination revealed forward flexion to 60 degrees, with a combined range of motion to 185 degrees.  

The Veteran also submitted two independent medical examination reports, one from Dr. J.K.S. and Dr. R.L.S.S.  The first examination was conducted by Dr. J.K.S. on August 31, 2015, and revealed forward flexion limited to 25 degrees, with the combined range of motion totaling 75 degrees.  The second examination was conducted by Dr. R.L.S.S. on August 31, 2016, and revealed forward flexion to 15 degrees, with functional loss to 12 degrees.  

Findings from these independent medical examination reports support a 40 percent rating. 

The independent medical examinations reveal a higher degree of severity regarding the Veteran's low back disability than what is reflected by the June 2016 VA examination.  The Veteran claims the June 2016 VA examination is inadequate because the examination allegedly lasted 8 minutes.  The Board makes no finding regarding the adequacy of the June 2016 examination, but the Board finds that the evidence is at least in equipoise as to whether the Veteran meets the 40 percent rating criteria for a low back disability.  

Per the Veteran's PHC requests, this constitutes a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The proper effective date for the 40 percent rating shall be determined by the RO. 

B. LLE Radiculopathy

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  38 C.F.R. § 4.6.  The use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Multiple examiners have noted that the Veteran's LLE radiculopathy stems from the sciatic nerve.  Thus, the Veteran's LLE radiculopathy is rated under DC 8520, which pertains to paralysis, neuritis or neuralgia of the sciatic nerve (hereinafter, "paralysis").  He is currently rated at 10 percent.  Under DC 8520, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, moderately severe incomplete paralysis is rated as 40 percent disabling, and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

In this case, the Veteran was afforded three VA examinations in February 2013, March 2013 and June 2016 to assess the severity of his LLE radiculopathy disability.  The Veteran did not report for the first two examinations.  During the June 2016 examination, the Veteran described his radiculopathy as sharp pain that runs down his leg.  The June 2016 examination report noted findings of radiculopathy, with symptoms of mild numbness in the LLE.  The report was negative for intermittent or constant pain in the left leg, and negative for paresthesias or dysesthesias in the left leg.  The examiner described the Veteran's radiculopathy as mild. 

The Veteran also submitted two independent medical examination reports, one from Dr. J.K.S. and Dr. R.L.S.S.  The first examination was conducted by Dr. J.K.S. on August 31, 2015.  At that examination, the Veteran reported leg pain, numbness and tingling.  He described his pain intensity as 7-8 on a 0-10 scale.  Further, he reported having to roll out of bed onto his knees before being able to stand, and stated that prolonged standing, sitting, walking, bending at the waist, and lifting heavy objects (in excess of 20 pounds) will aggravate his condition.  Upon examination, Dr. J.K.S. assessed, in relevant part, LLE radicular leg pain, and moderate left leg weakness.  

The Veteran underwent another independent medical examination on August 31, 2016, by Dr. R.L.S.S.  After examining the Veteran's LLE and conducting appropriate testing, Dr. R.L.S.S. described the Veteran's LLE radiculopathy as moderately severe based on findings of positive straight leg raises to 15 degrees, motor loss of the left hamstring, left anterior tibialis, left hallucis longus extensor, sensory loss with cold and pinprick at the left L4 and L5 levels, and difficulty walking and standing due to sharp pains that run down the left leg. 

Again, the independent medical examinations reveal a higher degree of severity regarding the Veteran's LLE radiculopathy than what is reflected by the June 2016 VA examination.  In this regard, the Board finds that the evidence is at least in equipoise as to whether the Veteran meets the criteria for a 40 percent rating based on moderately severe LLE radiculopathy symptoms.  There is no evidence of severe paralysis of the sciatic nerve with marked muscular atrophy, or complete paralysis of the sciatic nerve, so as to warrant a 60 or 80 percent rating. 

Per the Veteran's PHC requests, this constitutes a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The proper effective date for the 40 percent rating shall be determined by the RO.

ORDER

Entitlement to a 40 percent rating for a low back disability is granted.

Entitlement to a 40 percent rating for a LLE radiculopathy is granted.

Entitlement to an increased rating for PTSD is dismissed. 



REMAND

In November 2016, the RO issued a rating decision denying the Veteran's service-connection claim for RLE radiculopathy.  In March 2017, the Veteran submitted a formal notice of disagreement with the November 2016 rating decision.  To date, a Statement of the Case (SOC) has not been issued on the matter as required by regulation.  Therefore, the Board finds a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case regarding the service-connection claim for RLE radiculopathy and allow the applicable time for a response.  This issue will not be before the Board unless the issue is appealed.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


